689 S.E.2d 139 (2009)
STATE of North Carolina
v.
Manolo Ortega GOMEZ.
No. 470P09.
Supreme Court of North Carolina.
December 10, 2009.
Patrick Wooten, Assistant Attorney General, for State.
Manolo Ortega Gomez, pro se.

ORDER
Upon consideration of the petition filed by Defendant on the 13th of November 2009 in this matter for a writ of certiorari to review the order of the Superior Court, Mecklenburg *140 County, the following order was entered and is hereby certified to the Superior Court of that County:
"Denied by order of the Court in conference, this the 10th of December 2009."